Citation Nr: 0948600	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-16 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disorder, and if so, whether service connection 
should be granted. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, stress, and 
anxiety.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in October 2006 and September 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  

In May 2007, the Veteran testified at a personal hearing over 
which a Decision Review Officer (DRO) presided at the RO, a 
transcript of which has been associated with the claims 
folder.  Although the Veteran, in his May 2007 substantive 
appeal concerning the left knee issue, initially requested a 
video conference hearing before a Veterans Law Judge, in his 
October 2007 notice of disagreement on the acquired 
psychiatric disorder issue, the Veteran withdrew that request 
for a Board hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed August 1993 rating decision denied the 
Veteran's attempt to reopen his claim seeking service 
connection for a left knee disorder.  

2.  Evidence received since the RO's August 1993 decision is 
new and material, and raises a reasonable possibility of 
substantiating the claim for service connection for a left 
knee disorder.

3.  The evidence of record does not show a current left knee 
disorder related to the Veteran's active duty service.

4.  The evidence of record does not show a current diagnosis 
of a psychiatric disorder, to include depression, stress, and 
anxiety.


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in August 1993, which 
denied service connection for a left knee condition, is 
final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1113 (2009).  

2.  New and material evidence has been submitted since the 
RO's August 1993 rating decision, and the Veteran's claim for 
service connection for a left knee disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  A left knee disorder was not incurred in, or aggravated 
by, active military service, and can not be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  An acquired psychiatric disorder, to include depression, 
stress, and anxiety, was not incurred in, or aggravated by, 
active military service, and can not be presumed to have been 
so incurred. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening the left knee claim 

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

In November 1953, the Veteran filed his first claim for 
service connection for a left knee condition.  In 
January 1954, the RO denied the claim because the record did 
not show any left knee injury or disease having been incurred 
during service.  The Veteran thereafter tried to reopen the 
previously-denied claim three more times before he filed the 
instant claim.  See April 1971 Rating Decision (no new and 
material evidence that the Veteran's left knee condition was 
incurred in or aggravated by service); April 1990 Rating 
Decision (no new evidence submitted on this issue); 
August 1993 Rating Decision (new and material evidence has 
not been submitted).  The Veteran was notified of the 
August 1993 adverse decision in September 1993, but he did 
not file a notice of disagreement with respect to that 
decision.  That decision therefore became final.  38 C.F.R. 
§ 20.302(a).  The August 1993 rating decision is thus the 
last, prior, final denial of the claim before the Veteran 
filed the instant claim.  

If new and material evidence is submitted or secured with 
respect to a previously- denied claim, VA must reopen that 
claim and evaluate the merits of the claim in light of all 
the evidence, both new and old.  38 U.S.C.A. § 5108; Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last, prior, final denial of the claim sought to 
be reopened and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).    

Since the August 1993 rating decision, the RO has received 
the following categories of evidence:  (1) 1992-1993 left 
knee treatment records by Dr. Sienkiewicz; (2) VA medical 
treatment records and compensation and pension (C&P) 
examination reports relating to medical conditions other than 
the Veteran's left knee;  (3) VA treatment records of 
April 2005, September 2002, and September 2006 for left knee 
pain and left knee X-rays; (4) January 2007 physical therapy 
report indicating that the Veteran's left knee had recently 
given out on him; (5) Veteran's statement in the October 2006 
notice of disagreement about his injury and continuity of 
symptomatology of his left knee; and (6) testimony of Veteran 
at May 2007 personal hearing.  

The 1992-93 treatment records by Dr. Sienkiewicz were part of 
the record at the time of the last, prior, final denial in 
August 1993, so those records are not new.  But the rest of 
the evidence had not previously been submitted to agency 
decision makers, so it is "new" within the meaning of 
38 C.F.R. § 3.156(a).  

The VA medical records concerning medical conditions other 
than a left knee condition are not material because they do 
not relate to unestablished facts necessary to substantiate 
the claim for a left knee condition.  But the evidence in the 
remaining four categories is material because it relates to 
whether there was continuity of symptomatology from the 
Veteran's active service until the present.  Since that is 
relevant to establishing whether the Veteran's current knee 
condition is related to service, that evidence is 
"material" within the meaning of 38 C.F.R. § 3.156(a).  

The treatment records for the knee and the physical therapy 
report extend the continuity of symptomatology to the 
present, so they are neither cumulative nor redundant of the 
evidence of record at the August 1993 last, prior, final 
denial of the claim.  Similarly, although continuity may have 
been implied in the evidence of  the Veteran's past claims, 
his October 2006 statement and May 2007 testimony made 
explicit the Veteran's theory that what had happened first in 
service has continued to happen.  Thus, that evidence is not 
cumulative or redundant of the evidence of record at the 
August 1993 last, prior, final denial of the claim.  

Finally, the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  Lay 
evidence can be provided by a person who has no specialized 
education, training, or experience, but who knows the facts 
or circumstances and conveys those matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).   Indeed, lay person is competent to testify 
about injury or symptomatology where the determinative issue 
is not medical in nature.  Falzone v. Brown, 8 Vet. App. 398, 
405-406 (1995) (lay statements about a person's own 
observable condition or pain are competent evidence); Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994) (lay person competent 
to testify of the observable series of events leading to an 
injury); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay 
testimony is competent when it regards features or symptoms 
of injury or illness).  

For purposes of reopening a claim, evidence is presumed to be 
credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
With the Veteran competent to provide the explanation that 
his knee first gave out during service and he performed the 
reduction without seeking medical help, and over the years 
has had the same thing happen, and the credibility of the 
evidence presumed, the evidence raises a reasonable 
possibility of substantiating the claim.  With evidence that 
meets all the requirements of 38 C.F.R. § 3.156(a), the claim 
is reopened, and to that extent, the claim is granted. 

In providing section 5103(a) notice in the context of an 
attempt to reopen a claim, VA is also required to look at the 
bases for the denial in the previous decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that had been found 
insufficient in the previous denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Since the Veteran's claim 
to reopen has been granted, any errors with respect to such 
notice could not have prejudiced the Veteran.  Thus, no 
discussion of that notice is necessary here.  



II.  Service connection claims 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For direct service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  
Service connection may also be granted on a secondary basis 
for a disability that is proximately due to, or the result 
of, a service-connected disability.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence that shows:  (1) a current disability exists; 
(2) the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  As discussed below, the 
requirements for service connection have not been met for 
either claim.  

A.  Left knee Disorder

The Veteran has been diagnosed with post-traumatic arthritis 
of the left knee.  May 6, 1993 Treatment Record of Dr. 
Sienkiewicz; September 2002 X-ray Report.  Accordingly, the 
first requirement for service connection has been 
established.  

But while there is mixed evidence about the matter, the 
record does not establish that an injury of the left knee was 
incurred during service.  There are no service treatment 
records showing that the Veteran injured his left knee or had 
any complaints about it.  In the separation medical history 
report completed by the Veteran in October 1953, the Veteran 
indicated that he had no lameness, no bone, joint, or other 
deformity, and no "trick" or locked knee.  In the area to 
describe his present health, he wrote that he had a bad 
dislocated shoulder, but did not mention his knee.  The 
examiner made no comments about the Veteran's left knee in 
either the medical history report or the separation report of 
examination.  To the contrary, the examiner found that the 
Veteran's lower extremities were normal and his profile was 
determined to be all 1's.  

A Veteran may establish an inservice injury for some 
disabilities, such as arthritis, if the disability is 
manifest to a compensable degree within one year following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  But X-
rays taken three years after service do not reveal any 
arthritis.  October 1956 Worker's Compensation Report by Dr. 
Waisman (X-ray report showed no significant bone or joint 
abnormality).  Thus, an inservice injury cannot be presumed 
under the special presumption provisions of 38 C.F.R. 
§§ 3.307 and 3.309.  

But a Veteran is not limited to contemporaneous evidence to 
establish that a disease or injury was incurred during 
service.  A service connection claim is considered on the 
basis of the places, types and circumstances of a Veteran's 
service as shown by service records, the official history of 
each organization in which he served, his medical records, 
and all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).  In particular, when a disease is diagnosed after 
service, inservice incurrence can be established when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  And due consideration must be given to VA's 
policy to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

The post-service evidence does not establish that the 
Veteran's left knee disability was incurred during service.  
The Veteran testified at his DRO hearing that he had kind of 
injured his knee during inservice training in Colorado.  He 
provided no further details about that initial purported 
injury.  He then testified that on one of his last few 
parachute jumps during training, coming down, he oscillated 
and he smacked his knee and it popped right out, but he 
pushed it right back in and then it never bothered him until 
he was just about ready to get out of active duty.  When he 
went to work after separation from service, it kept popping 
out and so he went to VA.  May 2007 Personal Hearing Before 
DRO at 1.  

As noted in Section I, above, lay evidence can be provided by 
a person who has no specialized education, training, or 
experience, but who knows the facts or circumstances and 
conveys those matters that can be observed and described by a 
lay person.  38 C.F.R. § 3.159(a)(2).   And a lay person is 
competent to testify about injury or symptomatology where the 
determinative issue is not medical in nature.  Falzone, 8 
Vet. App. at 405-406 (lay statements about a person's own 
observable condition or pain are competent evidence); Harvey, 
6 Vet. App. at 393 (lay person competent to testify of the 
observable series of events leading to an injury); Layno 6  
Vet. App. at 469-470 (lay testimony is competent when it 
regards features or symptoms of injury or illness).  Thus, 
the Veteran is competent to provide lay evidence about his 
purported injury and symptoms.  

It is the responsibility of the Board to weigh the evidence 
and determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In 
determining the weight to be assigned to evidence, 
credibility can be affected by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, desire for monetary gain, facial 
implausibility, bad character, interest, bias, self-interest, 
malingering, and witness demeanor.  Caluza v. Brown, 7 Vet. 
App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 
(Fed. Cir. 1996).  Here, the Veteran's testimony at the DRO 
hearing is inconsistent with other evidence of record.  

For example, a C&P exam was conducted two months after the 
Veteran's discharge.  He did not report any inservice injury 
with respect to his knee to the C&P examiner.  Instead, the 
Veteran reported that as part of his post-service job in 
construction, he had to kneel in considerably awkward 
positions.  The examiner determined there was internal 
derangement of the left knee and probably torn semi-lunar 
cartilage.  December 1953 C&P Orthopedic Exam. 

At the time of the C&P examination, the Veteran had a 
worker's compensation claim pending against a construction 
company with respect to his left knee.  At the examination 
for the worker's compensation claim, he reported that he had 
had 17 parachute jumps during service without any difficulty 
or injury to the knees.  He was examined in November 1953 and 
January 1954 and the examiner concluded that the Veteran had 
apparently sustained an injury to the lateral, semi-lunar 
cartilage of the left knee as a result of the prolonged 
squatting and twisting of his knee incidental to his 
employment as a cement finisher.  January 1954 Worker's 
Compensation Evaluation by Dr. Waisman.  

Two years later, the Veteran had again filed a worker's 
compensation claim against a different construction company 
with respect to a February 1956 injury to the left knee.  At 
his examination, the Veteran told the examiner that he had 
made a complete recovery from the previous injury and 
reported that there had been no significant recurrence or 
difficulty with the knee.  The examiner concluded that the 
Veteran had sustained a minor tear of the left knee and had 
made a complete recovery without disability.  October 1956 
Worker's Compensation Report by Dr. Waisman.   

In his October 1970 claim to reopen the previously-denied 
claim for service connection for a left knee disability, the 
Veteran did not claim, nor report to the March 1971 C&P 
examiner, that he had injured his left knee during service.  
March 1971 C&P Orthopedic Exam; April 1971 Rating Decision.  

In September 1992, the Veteran was working on some 
scaffolding when a plank twisted and he fell, injuring his 
left knee.  September 1992 Treatment Record by Dr. Keane.  He 
then underwent arthroscopic surgery of the left knee.  
September 1992 Treatment Record by Dr. Sienkiewicz.  

The Veteran thereafter filed a June 1993 claim to reopen the 
previously-denied claim for service connection for a left 
knee disability.  In his July 1993 statement to support that 
claim, the Veteran stated that he had injured both knees in 
the same parachute incident in which his left shoulder had 
been injured during service.  He explained that shuffling 
down to the door, the plane heaved to one side, throwing him 
out of the plane backwards, hitting both knees against the 
door.  He reported that his knees were bruised and sore.  
July 1993 Statement in Support of Claim by Veteran.  The 
service treatment records for his left shoulder injury do not 
contain any notes about the Veteran's left knee being bruised 
or sore.  Upon examination, the only note the orthopedic 
staff made about extremities was the dislocation of the left 
shoulder.  No X-rays were taken of his knees at that time.  
April 1953 Hospital Report.  

The Board finds that the Veteran's explanation that he 
injured his knee in a parachute landing during service is not 
credible.  That explanation is not consistent with the 
July 1993 statement that he hit his knees on the door of the 
plane.  Compare July 1993 Statement in Support of Claim by 
Veteran with May 2007 Personal Hearing Before DRO at 1.  And 
both explanations are inconsistent with his statement during 
the first workers' compensation claim that during 17 
inservice jumps he sustained no knee injury.  May 2007 
Personal Hearing Before DRO at 1.  The Veteran's explanation 
as to his left knee disability appears to depend upon which 
claim for money he is seeking.  Caluza v. Brown, 7 Vet. App. 
at 511, 512 (one factor in determining credibility is the 
desire for monetary gain).  Moreover, the Board finds that 
the evidence closer in time to service is more credible than 
the testimony more than 50 years after service.  

And since the Veteran failed to report any knee problems 
during service, identified his knee pain as related to an on-
the-job left knee injury immediately after service, and 
failed to assert any inservice injury in his first two claims 
for service connection for the left knee, the Board finds 
that the Veteran did not incur a left knee injury during 
service.  As a result, the second requirement for service 
connection has not been established on this record. 

In any event, the third requirement for service connection 
has also not been established on this record for there is no 
credible evidence relating the current left knee arthritis to 
service.  The Veteran argues that he injured his knee during 
service and he has had continuity of the same symptomatology 
ever since service.  If a condition is noted during service 
but not shown to be chronic during service, continuity of 
symptomatology after service can establish that a current 
disability is related to active service.  38 C.F.R. 
§ 3.303(b).  But as noted above, the Veteran's statements as 
to his left knee are not credible.  Here, his statements that 
he has experienced problems with his left knee ever since 
service are not consistent with the statements to 
October 1956 worker's compensation examiner that he had made 
a complete recovery from the previous on-the-job injury and 
that there had been no significant recurrence or difficulty 
with the knee.  October 1956 Worker's Compensation Report by 
Dr. Waisman.  

Nor are the Veteran's current continuity of symptomatology 
statements consistent with the medical evidence in the 
record.  Evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements, or opinions is competent medical 
evidence.  38 C.F.R. § 3.159(a)(1).   No medical examiner has 
provided an opinion connecting the Veteran's current 
disability with his active service.  The worker's 
compensation examiner determined that in October 1956, the 
Veteran had made a complete recovery from both on-the-job 
injuries without any current disability.  October 1956 
Worker's Compensation Report by Dr. Waisman.  A later C&P 
examiner found that notwithstanding X-ray evidence of 
localized calcification of the tendon insertion at the 
superior aspect of the left knee patella, the Veteran had no 
current residuals of his previous on-the-job injury to the 
left knee.  March 1971 C&P Orthopedic Exam.  And no 
degenerative changes to the Veteran's left knee appeared 
until after he fell from some scaffolding in September 1992.  
May 1993 Treatment Record of Dr. Sienkiewicz (diagnosis of 
left knee post traumatic degenerative change at the lateral 
compartment following on-the-job injury).  

Given the inconsistency of the Veteran's statements and the 
consistency of the various medical evidence, the Board 
assigns greater weight to the medical examiners' 
determinations in October 1956 and in March 1971 that there 
was no disability rather than to the Veteran's current 
statements that there is continuity of symptomatology.  Thus, 
the third requirement for service connection has not been met 
on this record and service connection is not warranted.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  But when, as here, the evidence against the claim 
is much more credible than that in favor, there is no 
reasonable doubt to resolve.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (benefit of the doubt rule inapplicable when 
the preponderance of the evidence is against the claim).  Nor 
is there any inconsistency with the Board's determinations 
that the evidence was sufficient to reopen the claim but not 
sufficient to substantiate the claim.  Since credibility of 
the new and material evidence must be presumed, there was a 
reasonable possibility of substantiating the claim when the 
Veteran's statements were taken at face value.  But when the 
relative weight of the Veteran's statements is taken into 
account with all of the credible evidence against the claim, 
service connection is not warranted.  

B. Acquired Psychiatric Disorder. 

A Veteran cannot qualify for service connection without a 
medical finding of a current disability.  Disability 
compensation is specifically limited to those who have a 
present disability, or at least had a present disability at 
the time the claim was filed.  Degmetich v. Brown, 104 F.3d 
1328, 1330-1332 (1997) (a currently existing disability is 
required to establish service connection); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
not appropriate without evidence of a presently existing 
disability); McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(Veteran who at the time of filing the claim had a current 
disability that subsequently resolved during the adjudication 
process nevertheless has a "current disability" within the 
meaning of the service connection requirements).  

Here, the Veteran has complained of stress, anxiety, and 
depression.  His primary care provider sent him for a mental 
health evaluation in June 2007.  He told the examiner that he 
had been depressed since the injury to his left shoulder 
while in the military.  He described the pain he experienced 
in each shoulder and his sleep difficulty due to pain.  The 
examiner found he was alert and attentive, oriented times 
three, cooperative, and reasonable.  His speech was at a 
normal rate and rhythm and grooming was appropriate.  His 
mood was euthymic with a wide range of affect.  He had normal 
and coherent  thought processes, good insight, good judgment, 
and intact memory.  He had no perceptual disturbances, no 
suicidal or violent ideations, and no unusual thought 
content. The examiner determined that the Veteran had chronic 
pain, but diagnosed no psychiatric disorder.  June 2007 MH 
Outpatient Psychology Assessment Note.  

The examiner noted that the Veteran was not interested in 
therapy and seemed to want only an assessment for 
documentation for his service connection claim.  June 2007 MH 
Outpatient Psychology Assessment Note.  She nevertheless set 
up a follow-up appointment, which the Veteran kept.  But the 
Veteran was not going to continue with her as she did not 
think he needed mental health treatment.  July 2007 C&P 
Mental Disorders Exam.   

The Veteran underwent a C&P mental disorders examination on 
July 2007.  He told the C&P examiner that historically, he 
had been depressed if money was low.  When questioned more on 
this, he explained that he had had to work a lot but that 
there was no sadness with it.  He also said that having to 
work to make ends meet made him more determined and he never 
had any interest in giving up.  When questioned about his 
depression, the Veteran noted that he had heard that he could 
make a claim for depression if his condition got worse.  But 
he also explained that his sleep is disturbed by the pain in 
his shoulders and that he was sick of hurting.  July 2007 C&P 
Mental Disorders Exam.   

The mental status exam revealed the Veteran to be casually 
dressed, in adequate contact with his surroundings, pleasant, 
and cooperative.  His speech was spontaneous, logical and 
coherent with no evidence of pressured, slowed, or 
circumstantial speech.  He denied hallucinations and 
delusions.  Neither paranoia nor obsessive/compulsive 
patterns were noted.  The C&P examiner determined that there 
was no sign of depression or other mental illness.  He 
diagnosed no Axis I or Axis II disorders.  He provided an 
opinion that there are no diagnoses that rise to the level of 
clinical significance regarding mental illness for this 
individual. July 2007 C&P Mental Disorders Exam.   

There is no other medical evidence of record diagnosing the 
Veteran with a current psychiatric disorder.  Nor can the 
Veteran's statements as to his "depression" be used to 
establish a current disability.  Although the Veteran may 
describe that he feels depressed, he does not have the 
medical training to determine that what he experiences meets 
the diagnostic criteria for a psychiatric disorder of 
depression.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
lay person is not competent to give evidence of matters that 
require medical knowledge).   The first requirement for 
service connection can not be established on this record, so 
that service connection is not warranted.  And with no 
competent evidence as to a current diagnosis, there is no 
reasonable doubt to resolve.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

III.  Duties to Notify and to Assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).
To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

With respect to the left knee claim, the RO's August 2006 
letter included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the Veteran's 
specific claim was previously denied.  Consequently, the 
Board finds that adequate notice has been provided, as the 
Veteran was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

As for the Veteran's acquired psychiatric disorder claim, the 
RO's June 2007 letter, timely mailed before the 
September 2007 rating decision similarly set forth all of the 
notice requirements, except that the letter discussed only 
the requirements for secondary service connection, without 
specifically identifying the evidence necessary to 
substantiate a direct service connection claim.  Neither the 
Veteran nor his representative have raised any notice issues 
and the record shows that with respect to the acquired 
psychiatric disorder, the Veteran was only raising a 
secondary service connection claim.  

In any event, the Veteran could not have been prejudiced by 
the lack of notice about how to substantiate a claim for 
direct service connection.  Shinseki v. Sanders, 77 U.S.L.W. 
4304 (U.S. April 21, 2009) (VA does not always bear the 
burden to establish prejudice when notice is insufficient).  
For both secondary and direct service connection, the record 
must establish that there is a current disability.  The 
Veteran was notified in the June 2007 letter that the 
existence a current disability is a requirement in 
establishing secondary service connection.  But as discussed 
in Section IIB, above, the record shows that the Veteran has 
not been diagnosed with any psychiatric disorder.  As a 
result, regardless what evidence the Veteran might have 
produced with respect to the other requirements for direct 
service connection, a direct service connection claim would 
still have failed.  The failure to notify the Veteran of the 
elements of direct service connection is therefore harmless 
error.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
retrieving the Veteran's claims folder (in which his service 
treatment records had been filed), obtaining his VA medical 
treatment records, conducting a mental disorders C&P 
examination, and providing the Veteran with an opportunity to 
present evidence at a personal hearing before a DRO.  There 
are no outstanding requests for assistance in obtaining 
evidence.  

The Veteran was not provided with a physical examination of 
his left knee but the Board finds there was no duty to 
provide him with one.  VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4).  A medical examination 
or opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim but (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of a disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service; and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  38 C.F.R. 
§ 3.159(c)(4).  The threshold for establishing the third 
element is low for there need only be evidence that 
"indicates" that there "may" be a nexus between the 
current disability and military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, there is competent medical evidence of a current 
diagnosed disability.  But as discussed in Section IIA, 
above, when the credibility of the evidence is considered, 
the record does not establish that the Veteran suffered an 
event, injury, or disease of the left knee in service.  Thus, 
not all of the factors of 38 C.F.R. § 3.159(c)(4) have been 
established.  Moreover, the Veteran was given a C&P 
orthopedic examination in  March 1971 and that examiner found 
that at that time, there were no residuals of the knee 
complaints that the Veteran had previously been complaining 
about.  And a later private physician attributed the 
Veteran's degenerative changes to his September 1992 on-the-
job injury from a fall off some scaffolding.  May 1003 
Treatment Record of Dr. Sienkiewicz.  Given that the 
requirements of 38 C.F.R. § 3.159(c)(4) have not been met, 
the Veteran was given a C&P exam in the past, and that there 
is medical evidence relating the Veteran's current condition 
to a post-service injury, there is no duty to conduct another 
C&P examination of the Veteran's left knee disability.  

Finally, the Board notes that additional VA medical treatment 
records were received subsequent to the RO's May 2007 
statement of the case addressing the Veteran's left knee 
disorder.  As these records were not pertinent to the 
Veteran's left knee disorder, the Board does not find a 
remand to the RO to consider this additional evidence to be 
required.  See 38 C.F.R. § 19.31 (2008).


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for a left knee condition 
is reopened.  To this extent, the appeal is granted.   

Service connection for a left knee disorder is denied.  

Service connection for a psychiatric disorder, to include 
depression, stress, and anxiety, is denied. 



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


